Citation Nr: 1329311	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  10-01 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
skin disability, claimed as jungle rot of the feet.

2.  Entitlement to service connection for a skin disability, 
claimed as tumors (lipomas) of the mouth, neck, arms, and 
legs.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
March 1971.  He served in combat the Republic of Vietnam and 
his decorations include the Army Commendation Medal with "V" 
Device and Oak Leaf Cluster.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In October 2012, the Veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the claims file.

In an April 2012 written statement, the Veteran asserted 
entitlement to an increased rating for service-connected 
posttraumatic stress disorder (PTSD).  This issue is 
referred to the Agency of Original Jurisdiction (AOJ) for 
the appropriate development.

In its January 2013 remand, the Board directed that the RO 
obtain any outstanding VA and non-VA treatment records, 
conduct a medical examination obtain medical nexus opinions 
and readjudicate the claim.  Outstanding VA medical records 
were obtained in February 2013, the VA examinations were 
conducted in February 2013, an addendum nexus opinion was 
obtained in May 2013, and the appeal was readjudicated in 
May 2013.  Because there has been substantial compliance 
with the directives of the January 2013 remand, an 
additional remand is not required.  See Stegall v. West, 11 
Vet. App. 268 (1998).

The issue of entitlement to service connection for a 
bilateral foot skin disability, claimed as jungle rot of the 
feet is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records show treatment 
for warts between October 1970 and December 1970, but no 
diagnosed skin disability, to include on service separation 
in February 1971.

2.  The evidence does not relate the Veteran's lipomas to 
his military service or to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a skin disability 
manifested by lipomas have not been met.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2012).  July 2007 and 
March 2008  letters satisfied the duty to notify provisions, 
to include notifying the Veteran of regulations pertinent to 
the establishment of an effective date and of the disability 
rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical 
treatment records, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
The record does not reflect that the Veteran is in receipt 
of disability benefits from the Social Security 
Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. 
Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The 
February 2013 VA examination and the May 2013 VA opinion 
addendum are together adequate for rating purposes.  
38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).  The examination recorded the Veteran's 
complaints and reports, conducted a complete physical 
examination, and addressed the etiology of the Veteran's 
lipomas on a direct basis; the May 2013 addendum addressed 
the secondary or proximate etiology question.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United 
States Court of Appeals for Veterans Claims (Court) recently 
held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the 
Veterans Law Judge (VLJ) who conducts a hearing fulfill two 
duties to comply with the above the regulation.  These 
duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that 
may have been overlooked.  Here, during the Board hearing 
the VLJ noted the elements that were lacking to substantiate 
the Veteran's claims.  The Veteran was assisted at the 
hearing by an accredited representative who with the VLJ 
asked questions to ascertain the Veteran's disabilities' 
history and etiology.  The record does not reflect that 
pertinent evidence that would substantiate the claim was 
identified by the Veteran or the representative.  The 
hearing focused on the elements necessary to substantiate 
the claims, and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claims.  Neither the 
representative nor the Veteran has suggested any deficiency 
in the conduct of the hearing.  Therefore, the Board finds 
that, consistent with Bryant, the VLJ complied with the 
duties set forth in 38 C.F.R. § 3.103(c) (2).

Review of the record does not indicate that additional 
evidence pertinent to the issues adjudicated in this 
decision is available, but not associated with the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication VA did not provide sufficient 
notice or assistance, such that it reasonably affects the 
outcome of the case, the Board finds that any such lack of 
sufficient notice is harmless.  See Mayfield v. Nicholson, 
20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. 
App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 
(2009).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset, frequency, duration, and severity of 
his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a Veteran is competent to report on that of which he 
or she has personal knowledge).  Lay evidence can also be 
competent and sufficient evidence of a diagnosis or to 
establish etiology if (1) the layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson, 581 F.3d at 
1316; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).  When considering whether lay evidence is competent 
the Board must determine, on a case by case basis, whether 
the Veteran's particular disability is the type of 
disability for which lay evidence may be competent.  Kahana 
v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 
F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), citing its decision in Madden, recognized 
that that Board had inherent fact-finding ability.  Id. at 
1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, 
the United States Court of Appeals for Veterans Claims 
(Court) has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence 
is satisfactory, the Board may also properly consider 
internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on 
behalf of the Veteran, and the Veteran's demeanor when 
testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007); Caluza, 7 Vet. App. at 511 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a 
medical opinion, the Board must consider three factors.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The 
initial inquiry in determining probative value is to assess 
whether a medical expert was fully informed of the pertinent 
factual premises (i.e., medical history) of the case.  A 
review of the claims file is not required, since a medical 
professional can also become aware of the relevant medical 
history by having treated a Veteran for a long period of 
time or through a factually accurate medical history 
reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the 
medical expert provided a fully articulated opinion.  See 
id.  A medical opinion that is equivocal in nature or 
expressed in speculative language does not provide the 
degree of certainty required for medical nexus evidence.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative 
value of an opinion involves consideration of whether the 
opinion is supported by a reasoned analysis.  The most 
probative value of a medical opinion comes from its 
reasoning.  Therefore, a medical opinion containing only 
data and conclusions is not entitled to any weight.  In 
fact, a review of the claims file does not substitute for a 
lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. 
App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007) (holding that a medical opinion must support its 
conclusion with an analysis that the Board can consider and 
weigh against contrary opinions).  

In his July 2007 claim, the Veteran asserted that his skin 
disability was related to his service-connected diabetes 
mellitus type 2.  In his October 2008 notice of disagreement 
and December 2009 substantive appeal, he stated his belief 
that his skin disability was the result of herbicide 
exposure.  Accordingly, consideration will be given to three 
theories of entitlement: a direct relationship to service, a 
presumptive relationship to service via herbicide exposure, 
and a secondary or proximate relationship to a service-
connected disability, specifically the Veteran's diabetes 
mellitus.

If a veteran were exposed to an herbicide agent during 
active military service, the following diseases will be 
presumed to have been incurred in service if manifest to a 
compensable degree within specified periods, even if there 
is no record of such disease during service: chloracne or 
other acneform disease consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, ischemic heart disease 
(including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular 
disease including coronary artery disease (including 
coronary spasm) and coronary bypass surgery; and stable, 
unstable and Prinzmetal's angina), all chronic B-cell 
leukemias (including, but not limited to, hairy-cell 
leukemia and chronic lymphocytic leukemia), multiple 
myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute 
and subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), and AL amyloidosis.  38 U.S.C.A. § 1116(a) 
(2); 38 C.F.R. §§ 3.307(a) (6), 3.309(e); 74 Fed. Reg. 
21,258 (May 7, 2009); 75 Fed. Reg. 53,202 (Aug. 31, 2010). 

The Veteran's service personnel records show service in 
Vietnam, for the purposes of the controlling regulations, 
from June 1969 to June 1970.  Thus, he is presumed to have 
been exposed to herbicides.  However, skin tumors (lipomas) 
are not among the conditions for which presumptive service 
connection is available based on herbicide exposure.  38 
C.F.R. §§ 3.307, 3.309 (e) (2012).  The only skin condition 
noted in the list of presumptive disease is chloracne, and 
the record does not establish that the Veteran has been 
treated for chloracne or that a diagnosis of chloracne has 
been made.  Accordingly, service connection on a presumptive 
basis is not warranted.  However, the availability of 
presumptive service connection for a disability based on 
exposure to herbicides does not preclude a veteran from 
establishing service connection with proof of direct 
causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see 
also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service treatment records reflect removal of 
warts from the Veteran's arms and hands between October 1970 
and December 1970.  However, the Veteran's February 1971 
service separation examination does not reflect clinical 
findings of a skin disability, and the Veteran denied a 
history of skin diseases and boils when he completed the 
February 1971 report of medical history.  It is also 
important to note that the Veteran has not asserted that his 
lipomas onset in service.  After service, the first records 
documenting lipomas are dated in March 2007 and April 2007; 
at the April 2007 visit, the Veteran reported that his 
lipomas first onset in the early 1990s.  Physical 
examination showed freely mobile soft masses on his arms and 
the left side of his scalp, which the VA clinician found 
were consistent with lipomas.  Lipomas were then listed as 
an ongoing diagnosis through November 2010, including at the 
August 2008 VA diabetes mellitus examination.

However, the evidence does not establish a relationship 
between the Veteran's lipomas and his military service.  the 
February 2013 VA examiner found that it was less likely than 
not that the lipomas were incurred in or caused by service, 
as they were not shown in service and first manifested many 
years later.  This is confirmed by the April 2007 record 
that establishes the onset of the lipomas, by the Veteran's 
own report, in the early 1990s.  Further, the August 2008 VA 
examiner, who noted the Veteran's lipomas on physical 
examination, found that the lipomas were consistent with 
neurofibromatosis, a genetically inherited disorder.  

Further, the preponderance of the evidence does not show 
that the Veteran's service-connected diabetes mellitus type 
2 caused his lipomas or permanently worsened them to the 
extent it constituted aggravation.  The May 2013 VA addendum 
opinion reflects that it is less likely than not that the 
Veteran's lipomas were the proximate result of, or had been 
aggravated beyond the normal disease process, by his 
diabetes mellitus type 2, based on the examiner's 
professional experience and review of pertinent medical 
literature, including Kliegman et al., eds., NELSON TEXTBOOK OF 
PEDIATRICS, 19th ed. (2011).  On these bases, service 
connection for a skin disability manifested by lipomas is 
not warranted. 

The preponderance of the evidence is against the claim.  
There is no doubt to be resolved, and service connection is 
not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disability, claimed as tumors 
(lipomas) of the mouth, neck, arms, and legs is denied.


REMAND

The January 2013 remand requested that a VA examination be 
conducted to determine the nature and etiology of the 
Veteran's bilateral foot skin disability.  Unfortunately, 
review of the February 2013 VA examination report and the 
May 2013 VA addendum opinion reveals the examination was 
insufficient.  Specifically, in noting that the service 
treatment records did not reflect treatment for jungle rot, 
the examiner appears not to have considered the Veteran's 
competent lay report that he experienced this condition in 
service; a Veteran's lay statement can be competent evidence 
of symptoms that are capable of lay observation.  Jandreau 
v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  This is 
especially the case with skin conditions, of which lay 
assertions as to its existence and duration are especially 
probative.  See Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).  Further, the examiner's physical examination 
found only onychomycosis, a fungal infection of the 
toenails, but no clinical evidence of "jungle rot" (also 
known as athlete's foot), so no consideration was given to 
the Veteran's past diagnoses of tinea pedis in August 2007 
and macerated webspaces in May 2007 and August 2007.  
However, the Veteran has previously reported that his 
bilateral foot skin disability manifests only twice or three 
times per year.  Further, the Court has taken judicial 
notice that skin disabilities, by their nature, are 
generally chronic and recurrent.  See Ardison v. Brown, 6 
Vet. App. 405, 408 (1994).  Thus, a new examination should 
be conducted during the active stage of the Veteran's 
bilateral foot skin disability so that relevant clinical 
findings may be obtained.

Accordingly, the issue of entitlement to service connection 
for a bilateral foot disability is REMANDED for the 
following actions:

1.  After associating any outstanding 
treatment records with the claims file, 
either in physical or electronic form, 
schedule the Veteran for a VA foot 
examination to determine the nature and 
etiology of the Veteran's bilateral foot 
skin disability.  This examination should 
be conducted during the "active" stage of 
the Veteran's bilateral foot skin 
disability.  

After conducting a complete physical 
examination, the VA examiner should state 
whether it is at least as likely as not 
that the Veteran's bilateral foot skin 
disability had its onset during or is 
otherwise related to the Veteran's 
military service.  The examiner is asked 
to consider the prior diagnoses of tinea 
pedis and macerated webspaces show in the 
May 2007 and August 2007 VA treatment 
records discussed above.  The examiner 
should also address the Veteran's 
diagnoses of burning feet syndrome, 
associated with numbness and tingling of 
feet and ankles as documented in the VA 
treatment records beginning in April 2007 
to include a July 2009 VA treatment record 
noting the Veteran's report of burning 
pain in his feet; the examiner should 
address whether these symptoms constitute 
peripheral neuropathy related to the 
Veteran's diabetes mellitus, or a discrete 
skin condition of the feet.  

The examiner must also acknowledge and 
discuss the Veteran's competent report of 
the onset of his disability.

A complete rationale should be provided 
for any opinion expressed.  

2.  After undertaking the development 
above, readjudicate the Veteran's claim.  
If any benefit sought on appeal remains 
denied, provide a Supplemental Statement 
of the Case to the Veteran and his 
representative, and an appropriate period 
of time in which to respond.  Then, return 
the appeal to the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2012).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


